DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2022 has been placed in record and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus for wireless communications”, “a processing system; a first interface configured to “, “the first interface or a second interface configured to”, “a first interface configured to”, “a processing system configured to”, in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Fig. 4, BS 150-b, UE 114-b, Fig. 5, described in specification [0078, 0090-0096] Device 605) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-14, 18-21, 25-26 and 30 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Vivo (R1-2100459: Discussion on Joint channel estimation for PUSCH, of IDS, hereinafter ‘VIVO’).
Regarding claim 1, VIVO teaches an apparatus for wireless communications (Page 2, Para 6: UE), comprising:
a processing system, a first interface (Page 2, Para 6: UE to report the capability to the network) configured to:
output user equipment (UE) capability information comprising an indication of an uplink transmission continuity capability of the UE to a component of a base station (BS), wherein the uplink transmission continuity capability comprises one or more of a phase continuity or an amplitude continuity associated with slots for output the one or more uplink transmissions to the component of the BS over a wireless channel in accordance with the uplink transmission continuity (Page 2, Para 6: NW may indicate UE the time granularity for PUSCH DMRS bundling, which may reflect the gNB receiver settings in terms of time duration to perform joint channel estimation. On the other hand, keep UL transmission with phase continuity and power consistency (construed as amplitude continuity) in the duration should be a kind of UE capability. And the UE capability, in terms of duration for which phase continuity is maintained maybe limited. Thus, it is reasonable for UEs to report the capability to the network for better configuration.
Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity); and
the first interface or a second interface (Page 2, Para 6: UE) configured to:
output the one or more uplink transmissions to the component of the BS over a wireless channel in accordance with the uplink transmission continuity capability of the UE (Page 2, Para 6: NW may indicate UE the time granularity for PUSCH DMRS bundling, which may reflect the gNB receiver settings in terms of time duration to perform joint channel estimation. On the other hand, keep UL transmission with phase continuity and power consistency in the duration should be a kind of UE capability).

Regarding claim 2, VIVO teaches the apparatus of claim 1, wherein the first interface or the second interface is further configured to:
output, to the component of the BS for a joint channel estimation procedure, a plurality of reference signals in accordance with the one or more uplink transmissions (Page 1 Section 2, Para 1: PUSCH repetition transmission can be transmitted in consecutive occasions. Therefore, joint channel estimation can take advantage of DMRS symbols of several transmission occasions for better performance. (Page 2, Para 2) To implement joint channel estimation at gNB, phase continuity across the PUSCH transmission occasions should be ensured at UE first. (Page 2, Para 5) If joint channel estimation over all repetitions is enabled at gNB, the detection could not proceed until the last DMRS symbol is received…NW may indicate UE the time granularity for PUSCH DMRS bundling, which may reflect the gNB receiver settings in terms of time duration to perform joint channel estimation. See also Fig. 2 (a) Contiguous (uplink) Transmission with DMRS bundling).

Regarding claim 3, VIVO teaches the apparatus of claim 2, wherein the joint channel estimation procedure comprises a demodulation reference signal (DMRS) bundling operation, a phase noise tracking operation, or both (Page 2, Para 5) If joint channel estimation over all repetitions is enabled at gNB, the detection could not proceed until the last DMRS symbol is received…NW may indicate UE the time granularity for PUSCH DMRS bundling, which may reflect the gNB receiver settings in terms of time duration to perform joint channel estimation. See also Fig. 2 (a) Contiguous (uplink) Transmission with DMRS bundling).

Regarding claim 10, VIVO teaches the apparatus of claim 1, wherein the UE capability information comprises a radio frequency phase, an uplink transmit power, a relative radio frequency phase corresponding to two or more resource blocks, or a combination thereof (Page 2, Para 6: NW may indicate UE the time granularity for PUSCH DMRS bundling, which may reflect the gNB receiver settings in terms of time duration to perform joint channel estimation. On the other hand, keep UL transmission with phase continuity and power consistency (construed as amplitude continuity) in the duration should be a kind of UE capability. And the UE capability, in terms of duration for which phase continuity is maintained maybe limited. Thus, it is reasonable for UEs to report the capability to the network for better configuration).

Regarding claim 11, VIVO teaches the apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to:
determine a first uplink transmission continuity capability and a second uplink transmission continuity capability, the uplink transmission continuity capability comprising the first uplink transmission continuity capability and the second uplink transmission continuity capability (Page 2, Para 6: NW may indicate UE the time granularity for PUSCH DMRS bundling, which may reflect the gNB receiver settings in terms of time duration to perform joint channel estimation. On the other hand, keep UL transmission with phase continuity (a first uplink transmission continuity capability) and power consistency (construed as amplitude continuity, a second uplink transmission continuity capability) in the duration should be a kind of UE capability.
Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions (indicating multiple uplink transmission continuity capability during multiple occasions maintaining phase continuity), and how long UE can maintain the phase continuity).

Regarding claim 12, VIVO teaches an apparatus for wireless communications (Page 2, Para 6: gNB), comprising:
a first interface (Page 2, Para 6: gNB receiver) configured to:
obtain user equipment (UE) capability information comprising an indication of an uplink transmission continuity capability of the UE, wherein the uplink transmission continuity capability comprises one or more of a phase continuity or an amplitude continuity associated with slots for one or more uplink transmissions (Page 2, Para 6: NW may indicate UE the time granularity for PUSCH DMRS bundling, which may reflect the gNB receiver settings in terms of time duration to perform joint channel estimation. On the other hand, keep UL transmission with phase continuity and power consistency (construed as amplitude continuity) in the duration should be a kind of UE capability. And the UE capability, in terms of duration for which phase continuity is maintained maybe limited. Thus, it is reasonable for UEs to report the capability to the network for better configuration.
Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity);
the first interface or a second interface (Page 2, Para 6: gNB) configured to:
obtain the one or more uplink transmissions over a wireless channel in accordance with the uplink transmission continuity capability of the UE (Page 2, Para 6: NW may indicate UE the time granularity for PUSCH DMRS bundling, which may reflect the gNB receiver settings in terms of time duration to perform joint channel estimation. S (Page 3 Section 3, Figure 3) phase continuity can still be ensured within the duration of each hop depending on other issues … to explore the benefit of joint channel estimation, frequency hopping granularity can be extended. For example, if DMRS bundling granularity is 2 slots, as indicated by NW. The time domain granularity for frequency hopping can also be set to 2 slots. As shown in Figure 3, better performance can be expected since benefit from frequency hopping and joint channel estimation can be obtained at the same time); and
a processing system (Page 2, Para 6: gNB) configured to:
perform channel estimation for the wireless channel based at least in part on obtaining the one or more uplink transmissions (Page 3 Section 3, Figure 3: phase continuity can still be ensured within the duration of each hop depending on other issues … to explore the benefit of joint channel estimation, frequency hopping granularity can be extended. For example, if DMRS bundling granularity is 2 slots, as indicated by NW. The time domain granularity for frequency hopping can also be set to 2 slots. As shown in Figure 3, better performance can be expected since benefit from frequency hopping and joint channel estimation can be obtained at the same time).

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Regarding claim 19, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 25, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 12.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 13.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 15, 22 and 27 are rejected under 35 U.S.C 103 as being unpatentable over Vivo (Vivo (R1-2100459: “Discussion on Joint channel estimation for PUSCH”, of IDS, hereinafter ‘VIVO’) in view of YU et al. (WO 2022151444 A1, machine translation, hereinafter ‘YU’).
Regarding claim 4, VIVO teaches the apparatus of claim 1, wherein the first interface or the second interface is further configured to:
output an index corresponding to the uplink transmission continuity capability (Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity).
VIVO is silent about output an index corresponding to the uplink transmission continuity capability within a set of uplink transmission continuity capabilities, the uplink transmission continuity capability comprising one or more parameters that indicate an accuracy of continuity, the phase continuity, or both.
In an analogous art, YU teaches output an index corresponding to the uplink transmission continuity capability within a set of uplink transmission continuity capabilities, the uplink transmission continuity capability comprising one or more parameters that indicate an accuracy of continuity, the phase continuity, or both (Page 34, Para 3: The first condition includes at least one of the same transmit power, the same precoding, the same antenna port, and the same frequency domain resource. Based on the first condition, the terminal device performs data processing on the first time unit and the second time unit. When transmitting, phase continuity on different time units can be guaranteed (construes as accuracy of continuity, the phase continuity, or both based on at least same power, same precoding, the same antenna port, and the same frequency domain resource).
Page 37, Para 8: S230: Before the terminal device receives the downlink data, the terminal device reports capability information to the network device, where the capability information is used to indicate whether the terminal device can support joint channel estimation for multiple time units (indicating output a capability indication corresponding to the uplink transmission continuity capability).
Page 38, Para 2, 5-7: Manner 3: The capability information includes multiple bits of indication information, and the multiple bits include a first bit portion and a second bit portion. The value of the first bit indicates whether the network device terminal device supports joint channel estimation for multiple time units. The value of the second bit part indicates how many time units the terminal device can support for joint channel estimation at most (indicating output an index corresponding to the uplink transmission continuity capability)).
Therefore, reporting the capability information by the terminal device helps the network device to schedule time domain resources for the terminal device according to the capability of the terminal device, thereby improving communication performance.
S240 The terminal device sends uplink data in the first time unit and the second time unit ....the terminal device determines that it satisfies the first condition when sending the uplink data, and correspondingly, the network device is based on the DMRS on the first time unit and the second time unit. DMRS performs joint channel estimation.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YU to the system of VIVO in order to take the advantage of a method to be implemented by the terminal equipment, sending uplink data by restricting the transmission on multiple time units, so that the multiple time units meet the requirements of joint channel estimation, and the transmission on the first time unit can maintain the phase continuity with the transmission on the second time unit, including DMRS satisfying the phase continuity, so as to achieve more accurate channel estimation and improve the demodulation performance of the transmitted data (YU: Page 2 Para 9-10).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Claims 5, 16, 23 and 28 are rejected under 35 U.S.C 103 as being unpatentable over Vivo (Vivo (R1-2100459: “Discussion on Joint channel estimation for PUSCH”, of IDS, hereinafter ‘VIVO’) in view of Park et al. (US 20210050889 A1, hereinafter ‘PARK’).
Regarding claim 5, VIVO teaches the apparatus of claim 1, wherein the first interface or the second interface is further configured to:
output a phase value associated with the one or more uplink transmissions to the component of the BS (Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity).
VIVO does not explicitly disclose output a phase resolution value associated with the one or more uplink transmissions to the component of the BS.
In an analogous art, PARK teaches output a phase resolution value associated with the one or more uplink transmissions to the component of the BS ([0509] information included in the ‘codebooksubset’ may be determined based on capability information related to a phase difference (a phase resolution value) maintenance capability between antenna ports of the UE, which the UE reports to the BS (output a phase resolution value). [0553] The coherent transmission capability may be expressed as a phase difference maintaining capability, a phase coherence maintaining capability, a phase maintaining capability, etc. See Fig. 22, S2210, transmitting capability information on UE capability that maintains differences between phase values applied to antenna ports of the UE for transmitting an uplink signal to a base station).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK to the system of VIVO in order to take the advantage of a method for transmitting the uplink data with high reliability in the wireless communication system in 3GPP New Radio system (PARK: [0747]).

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 16.

Claims 6, 17 are rejected under 35 U.S.C 103 as being unpatentable over Vivo (Vivo (R1-2100459: “Discussion on Joint channel estimation for PUSCH”, of IDS, hereinafter ‘VIVO’) in view of Shim et al. (US 20220225322 A1, with priority of KR-10-2021-0006879,  hereinafter ‘SHIM’).
Regarding claim 6, VIVO teaches the apparatus of claim 1, wherein the first interface or the second interface is configured to:
output additional UE capability information (Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity).
VIVO does not explicitly disclose output additional UE capability information indicating an updated uplink transmission continuity capability.
In analogous art, SHIM teaches output additional UE capability information indicating an updated uplink transmission continuity capability ([0208] transmit power information of the UE may be obtained in advance for a specific time duration with respect to an uplink signal/channel transmitted after a current time according to UE capability. Such a UE is called a look-ahead power control capable UE, and a time duration in which the UE is capable of predict transmit power may be called a look-ahead power control capable time window. That is, if the look-ahead power control capable UE currently performs transmission in transmission of an i-th slot and if the look-ahead power control capable time window is n slots, the UE may obtain power control information in advance until an (i+n)-th slot. [0215] the UE may report in advance whether a look-ahead power control is capable and a corresponding time window size or the like to the gNB, and, based on this, may expect that the DMRS bundle size is less than the look-ahead power control capable time window. Supported by KR-10-2021-0006879 Section 5.3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SHIM to the system of VIVO in order to take the advantage of a method for resolving misunderstandings between a UE and a base station (BS) with respect to uplink transmission for coverage enhancement (CE) to increase CE efficiency  (SHIM: [0006]).

Regarding claim 17, VIVO teaches the apparatus of claim 12, wherein the first interface or the second interface is configured to:
output additional UE capability information (Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity).
VIVO does not explicitly disclose obtain, from a component of the UE, additional UE capability information indicating an updated uplink transmission continuity capability; and
the processing system is further configured to:
perform additional channel estimation for the wireless channel based at least in part on obtaining the additional UE capability information.
In analogous art, SHIM teaches obtain, from a component of the UE, additional UE capability information indicating an updated uplink transmission continuity capability ([0208] transmit power information of the UE may be obtained in advance for a specific time duration with respect to an uplink signal/channel transmitted after a current time according to UE capability. Such a UE is called a look-ahead power control capable UE, and a time duration in which the UE is capable of predict transmit power may be called a look-ahead power control capable time window. That is, if the look-ahead power control capable UE currently performs transmission in transmission of an i-th slot and if the look-ahead power control capable time window is n slots, the UE may obtain power control information in advance until an (i+n)-th slot. [0215] the UE may report in advance whether a look-ahead power control is capable and a corresponding time window size or the like to the gNB, and, based on this, may expect that the DMRS bundle size is less than the look-ahead power control capable time window. Supported by KR-10-2021-0006879 Section 5.3); and
the processing system (Fig. 4, gNB) is further configured to:
perform additional channel estimation for the wireless channel based at least in part on obtaining the additional UE capability information ([0089] The DMRS bundle in the present specification may mean a bundle instructed for all or some of identical multiple PUCCHs or multiple PUSCHs transmitted by setting repetition for the purpose of channel estimation performance enhancement in a receiving end. [0090] In addition, the DMRS bundle of the present specification may mean a specific time-domain window configured to the UE. [0218] The UE may select a specific transmit power P1 in a bundle duration, and if available power in a subsequent slot is equal to P1 or is within a specific range based on P1, the UE may perform transmission in a corresponding slot with corresponding power… the DMRS bundle has a purpose of extending uplink coverage through channel estimation performance enhancement. Supported by KR-10-2021-0006879 Section 5, Section 5.3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SHIM to the system of VIVO in order to take the advantage of a method for resolving misunderstandings between a UE and a base station (BS) with respect to uplink transmission for coverage enhancement (CE) to increase CE efficiency  (SHIM: [0006, 0218]).

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 17.


Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Vivo (Vivo (R1-2100459: “Discussion on Joint channel estimation for PUSCH”, of IDS, hereinafter ‘VIVO’) in view of Ge, H. (CN 106230077 A, machine translation, hereinafter ‘GE’).
Regarding claim 7, VIVO teaches the apparatus of claim 1, wherein the first interface or the second interface is configured (Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity).
VIVO does not explicitly disclose determine a power consumption at the UE is below a threshold value.
In analogous art, GE teaches determine a power consumption at the UE is below a threshold value (Page 9 Para 6: the power management module can determine the power consumption of the mobile terminal is higher than a power consumption threshold, if not, executing step 507, if so, executing the step 510).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GE to the system of VIVO in order to take the advantage of a method for managing operating power of a mobile terminal (GE: Page 2 Para 5).

Claims 8 and 24 are rejected under 35 U.S.C 103 as being unpatentable over Vivo (Vivo (R1-2100459: “Discussion on Joint channel estimation for PUSCH”, of IDS, hereinafter ‘VIVO’) in view of Guo, S. (WO 2022188004 A1, machine translation, hereinafter ‘GUO’).
Regarding claim 8, VIVO teaches the apparatus of claim 1 (Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity).
VIVO does not explicitly disclose wherein the processing system is configured to:
perform one or more continuity measurements to determine a maximum value for a radio frequency phase difference between a plurality of repetitions of the wireless channel on a set of same frequency resources, between the plurality of repetitions of the wireless channel on a set of different frequency resources, between the plurality of repetitions of the wireless channel for each resource block in of a plurality of resource blocks, between a plurality of transmit powers corresponding to the plurality of repetitions of the wireless channel, based at least in part on a distance between the plurality of resource blocks, based at least in part on a power headroom, based at least in part on a location of a set of frequency resources for the plurality of repetitions of the wireless channel, or a combination thereof;
wherein the UE capability information indicate the maximum value for the radio frequency phase difference.
In analogous art, GUO teaches wherein the processing system is configured to:
perform one or more continuity measurements to determine a maximum value for a radio frequency phase difference between a plurality of repetitions of the wireless channel on a set of same frequency resources, between the plurality of repetitions of the wireless channel on a set of different frequency resources, between the plurality of repetitions of the wireless channel for each resource block in of a plurality of resource blocks, between a plurality of transmit powers corresponding to the plurality of repetitions of the wireless channel, based at least in part on a distance between the plurality of resource blocks, based at least in part on a power headroom, based at least in part on a location of a set of frequency resources for the plurality of repetitions of the wireless channel, or a combination thereof (Page 4, Para 13-14: the terminal may generate capability information according to the capability of phase discontinuity (Phase discontinuity), or may be referred to as the capability of phase continuity (Phase continuity), where the capability refers to the phase of the information retransmitted by the terminal to the uplink Discontinuous allowable degree (indicating perform one or more continuity measurements to determine a maximum value for a radio frequency phase difference).
The retransmission referred to in this embodiment mainly refers to the repeated transmission repetition. For example, in order to improve the uplink coverage, multiple repeated transmissions are performed for the same process.
(Page 5, Para1) based on the acquired capability information, the base station can determine to what extent the terminal can allow phase discontinuity.
(Page 5, Para5) In one embodiment, the degree of phase continuity is affected by the time domain interval between adjacent resources in the uplink retransmission resource, and also by the power difference between adjacent resources in the uplink retransmission resource. The longer the time interval is, the worse the phase continuity of the uplink retransmitted information is; the greater the power difference is, the worse the phase continuity degree of the uplink retransmitted information is. (indicating determine a maximum value for a radio frequency phase difference between a plurality of transmit powers corresponding to the plurality of repetitions of the wireless channel, based at least in part on a distance between the plurality of resource blocks));
wherein the UE capability information indicate the maximum value for the radio frequency phase difference (Page 4, Para 11: In step S101, the capability information of the phase discontinuity of the terminal is obtained, wherein the capability information is used to represent the allowable degree of the phase discontinuity of the uplink retransmitted information by the terminal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GUO to the system of VIVO in order to take the advantage of a method for configuring resources for uplink retransmission by the terminal according to the capability information, so as to ensure that when the terminal performs uplink retransmission according to the configured resources, the phase continuity of the uplink retransmission information can meet the needs of the terminal, in order to improve the uplink coverage by means of retransmission (GUO: Page 2 Para 1, Page 3 Para 4).

Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Vivo (Vivo (R1-2100459: “Discussion on Joint channel estimation for PUSCH”, of IDS, hereinafter ‘VIVO’) in view of Vos et al. (US 20220224467 A1, with priority of us-provisional-application US 63135296, hereinafter ‘VOS’).
Regarding claim 9, VIVO teaches the apparatus of claim 1 (Page 2, Proposal 3: UE can report capability on whether UE can ensure phase continuity for UL transmission across multiple occasions, and how long UE can maintain the phase continuity).
VIVO does not explicitly disclose wherein the processing system is configured to:
generate a function for frequency difference between a plurality of resource blocks for the one or more uplink transmissions based at least in part on a maximum frequency distance between the plurality of resource blocks, wherein the UE capability information indicates the function.
In an analogous art, VOS teaches wherein the processing system is configured to:
generate a function for frequency difference between a plurality of resource blocks for the one or more uplink transmissions based at least in part on a maximum frequency distance between the plurality of resource blocks, wherein the UE capability information indicates the function ([0033] the transmitting device can maintain the phase as well as the amplitude of the transmission .... the amount of time that the receiving device (e.g. gNB) expects the phase to be continuous can be signalled to the transmitting device (e.g. UE). [0034] The transmitting device may provide information (for example capability information) indicative of whether it is capable of supporting phase continuity during data transmission, for example information defining the UE's capability for transmission with phase continuity. [0058] the capability information further indicates one or more of a maximum time that the transmitting device supports phase continuity, a maximum frequency hopping distance (indicating generate a function for frequency difference between a plurality of resource blocks, UE capability information indicates the function), whether intermittent data transmission is supported, whether phase continuity is supported for uplink (UL) data channels, and whether phase continuity is supported for UL control channels. Supported by US 63135296 [0030-0031, 0034-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of VOS to the system of VIVO in order to take the advantage of a method for achieving high channel estimation accuracy so that system performance can be significantly improved (VOS: [0003-0004]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cozzo et al. (US 20220279455 A1), describing METHODS AND APPARATUSES FOR ENABLING DM-RS FILTERING WITHIN A TIME PERIOD
YOU et al. (US 20220225388 A1), describing METHOD OF TRANSMITTING A TRANSPORT BLOCK AND APPARATUS USING THE SAME
FAKOORIAN et al. (US 20220225240 A1), describing Maintaining Phase Continuity In Uplink Transmissions For Joint Channel Estimation
WANG et al. (US 20210282137 A1), describing UPLINK TRANSMISSION METHOD, USER EQUIPMENT, BASE STATION, AND COMPUTER READABLE MEDIUM
BAE et al. (US 20200413436 A1), describing Method For Carrying Out Uplink Transmission In Wireless Communication System And Device Therefor
PARK et al. (US 20200266867 A1), describing METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING UPLINK DATA IN WIRELESS COMMUNICATION SYSTEM
YANG et al. (US 20200022161 A1), describing METHOD AND APPARATUS FOR TRANSMITTING/RECEIVING WIRELESS SIGNAL IN WIRELESS COMMUNICATION SYSTEM
HOSSEINI et al. (US 20190268127 A1), describing UPLINK PREEMPTION IN CARRIER AGGREGATION/MULTI-CONNECTIVITY MODE
AKKARAKARAN et al. (US 20190230683 A1), describing UCI TRANSMISSION FOR OVERLAPPING UPLINK RESOURCE ASSIGNMENTS WITH REPETITION
Hosseini et al. (US 20180234997 A1) describing REPETITION-BASED UPLINK FOR LOW LATENCY COMMUNICATIONS IN A NEW RADIO WIRELESS COMMUNICATION SYSTEM
Gaal et al. (US 20130176868 A1) describing PHASE DIFFERENCE SIGNALING IN MIMO MODE UPLINK

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413